Citation Nr: 1611736	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  15-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a neurological disorder, to include primary lateral sclerosis (PLS) and amyotrophic lateral sclerosis (ALS). 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to the benefit currently sought on appeal.  The Board has recharacterized the Veteran's claim as service connection for a neurological disorder in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's diagnosis of PLS is a variant of ALS. 


CONCLUSION OF LAW

The criteria for service connection for ALS are met because PLS is shown by the medical evidence to be a variant of ALS, which is presumed incurred during the Veteran's service.  38 US.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.318 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

38 C.F.R. § 3.318 establishes a presumption of service connection for ALS for any Veteran who develops ALS at any time after separation from service, unless (1) there is affirmative evidence that it was not incurred during or aggravated by service; (2) there is affirmative evidence that it is due to the Veteran's own willful misconduct; or (3) the Veteran did not have continuous active service of 90 days or more. 

The Veteran's medical records reveal that he has a diagnosis of PLS.  See July 2012 VA treatment record, May 2012 medical opinion, and May 2015 medical opinion.  The Veteran contends that service connection is warranted pursuant to 38 C.F.R. § 3.318 as PLS is a variant of ALS.

May 2012 and July 2012 VA treatment records note that the Veteran is diagnosed with PLS, "which is a form of Motor Neuron Disease or Amyotrophic Lateral Sclerosis."  A May 2012 medical opinion from the Veteran's treating doctor further stated that the Veteran is diagnosed with PLS, which is a form of motor neuron disease or ALS.  

A February 2015 VA medical opinion stated that PLS is often mistaken for ALS and that PLS and ALS are separate diagnoses.  An April 2015 VA treatment record noted that there was no evidence of progression to ALS.  

A May 2015 medical opinion was then obtained in order to clarify the conflicting medical opinions.  The opinion stated that it is at least as likely as not that PLS is a variant of ALS based on the medical literature and discussions with the Veteran's neurologist.  Another May 2015 medical report stated that the Veteran has been diagnosed with ALS.  It was then noted that the Veteran's diagnosis is PLS.  

In light of these medical opinions, the Board finds that the medical evidence is at least in equipoise as to whether the Veteran's PLS is a variant of ALS.  Thus, the Board finds that pursuant to 38 C.F.R. § 3.318, service connection for ALS is warranted.    


ORDER

Service connection for amyotrophic lateral sclerosis is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


